Exhibit 10.29
 
VERTEX ENERGY, INC.


Stock Option Agreement


 
Date: _____________to be effective __________





To Whom It May Concern:


VERTEX ENERGY, INC. (the “Company”), for value received, hereby agrees to issue
common stock purchase options entitling _____________ (“Holder” or the “Option
Holder”) to purchase an aggregate of _____________ shares of the Company’s
common stock (“Common Stock”).  Such option is evidenced by option certificates
in the form attached hereto as Schedule 1a, Schedule 1b, Schedule 1c and
Schedule 1d  (such instrument being hereinafter referred to as an “Option,” and
such Option and all instruments hereafter issued in replacement, substitution,
combination or subdivision thereof being hereinafter collectively referred to as
the “Option”). The Option is issued in consideration for services rendered and
to be rendered to the Company and evidences the grant of the Option to the
Holder by the Board of Directors of the Company on _______________ (the “Grant
Date”).  The number of shares of Common Stock purchasable upon exercise of the
Option is subject to adjustment as provided in Section 5 below.  The Option will
be exercisable by the Option Holder (as defined below) as to all or any lesser
number of shares of Common Stock covered thereby, at an initial purchase price
of US $______ per share (the “Purchase Price”), subject to adjustment as
provided in Section 5 below, which shall vest to the Holder as provided in
Section 3(a) below, for the exercise period defined in Section 3(b) below.


 
1.
Representations and Warranties.



The Company represents and warrants to the Option Holder as follows:


 
(a)
Corporate and Other Action.  The Company has all requisite power and authority
(corporate and other), and has taken all necessary corporate action, to
authorize, execute, deliver and perform this Stock Option Agreement (the “Option
Agreement”), to execute, issue, sell and deliver the Option and a certificate or
certificates evidencing the Option, to authorize and reserve for issue and, upon
payment from time to time of the Purchase Price, to issue, sell and deliver, the
shares of the Common Stock issuable upon exercise of the Option (“Shares”), and
to perform all of its obligations under this Option Agreement and the
Option.  The Shares, when issued in accordance with this Option Agreement, will
be duly authorized and validly issued and outstanding, fully paid and
nonassessable and free of all liens, claims, encumbrances and preemptive rights.
This Option Agreement and, when issued, each Option issued pursuant hereto, has
been or will be duly executed and delivered by the Company and is or will be a
legal, valid and binding agreement of the Company, enforceable in accordance
with its terms.  No authorization, approval, consent or other order of any
governmental entity, regulatory authority or other third party is required for
such authorization, execution, delivery, performance, issue or sale.



 
(b)
No Violation.  The execution and delivery of this Option Agreement, the
consummation of the transactions herein contemplated and the compliance with the
terms and provisions of this Option Agreement and of the Option will not
conflict with, or result in a breach of, or constitute a default or an event
permitting acceleration under, any statute, the Articles of Incorporation or
Bylaws of the Company or any indenture, mortgage, deed of trust, note, bank
loan, credit agreement, franchise, license, lease, permit, or any other
agreement, understanding, instrument, judgment, decree, order, statute, rule or
regulation to which the Company is a party or by which it is bound.

 
 
 
 
 
 
 
 

 
 
1

--------------------------------------------------------------------------------

 
 
2.
Transfer.



 
(a)
Transferability of Option.  The Option Holder agrees that this Option is not
transferable by Holder.

 
 
 
(b)
Registration of Shares.  The Option Holder agrees not to make any sale or other
disposition of the Shares except pursuant to a registration statement which has
become effective under the Securities Act of 1933, as amended (the “Act”),
setting forth the terms of such offering, the underwriting discount and
commissions and any other pertinent data with respect thereto, unless the Option
Holder has provided the Company with an acceptable opinion of counsel acceptable
to the Company that such registration is not required.  Certificates
representing the Shares, which are not registered as provided in this Section 2,
shall bear an appropriate legend and be subject to a “stop-transfer” order.



 
3.
Vesting of Option, Exercise of Option, Partial Exercise, Notice.



 
(a)
Vesting Period.  Options to purchase ______  shares shall vest upon the
expiration of each year that elapses from the Grant Date (with options to
purchase the first ______  shares vesting on ______________), until Holder has
vested the entire Option, provided that the entire Option shall vest to Holder
immediately upon the occurrence of a "Change in Control" as defined under the
Company’s 2009 Stock Incentive Plan (the “Plan”), which includes:



 
(1)
the adoption of a plan of merger or consolidation of the Company with any other
corporation or association as a result of which the holders of the voting
capital stock of the Company as a group would receive less than 50% of the
voting capital stock of the surviving or resulting corporation;



 
(2)
the approval by the Board of Directors of the Company of an agreement providing
for the sale or transfer of substantially all the assets of the Company; or



 
(3)
in the absence of a prior expression of approval by the Board of Directors, the
acquisition of more than 20% of the Company's voting capital stock by any person
within the meaning of Rule 13d-3 under the Act (other than the Company or a
person that directly or indirectly controls, is controlled by, or is under
common control with, the Company);



Provided that Holder shall cease to continue vesting the Option as provided
above, upon the later of (a) the termination of Holder’s employment with the
Company, or (b) in the case the Holder is a Director of the Company on the Grant
Date, the date such Director ceases to serve as a Director of the Company (each
a “Termination Date”), as determined by the Board of Directors of the Company in
its sole discretion.


 
(b)
 Exercise Period.  This Option shall expire and all rights hereunder shall be
extinguished upon the earlier of:
 

 
(i)
Ten (10) years from the Grant Date; or



 
(ii)
Three (3) Months from the date Holder’s employment with the Company ceases (or
in the case of a Director of the Company, the date such Director ceases to serve
as a Director of the Company), as determined by the Board of Directors of the
Company in its sole discretion, unless such employment shall have terminated:



 
(1) as a result of the Disability of Holder, as defined in the Plan, in which
event such exercise period shall expire on the date twelve (12) months following
such termination of service by the Company, not to exceed the time period
specified in Section 3(b)(i) above; or



 
(2) as a result of the death of Holder (other than as a result of disability),
in which event such exercise period shall expire on the date twelve (12) months
after the date of Holder’s death, not to exceed the time period specified in
Section 3(b)(i) above.

 
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
 
(c)
Exercise in Full.  Subject to Section 3(a) and 3(b), the Option may be exercised
in full by the Option Holder by surrender of the Option, with the Form of
Subscription attached hereto as Schedule 2 executed by such Option Holder, to
the Company, accompanied by payment as determined by 3(e) below, in the amount
obtained by multiplying the number of Shares represented by the respective
Option by the Purchase Price per share (after giving effect to any adjustments
as provided in Section 5 below).



 
(d)
Partial Exercise.  Subject to Section 3(a) and 3(b), each Option may be
exercised in part by the Option Holder by surrender of the Option, with the Form
of Subscription attached hereto as Schedule 2 at the end thereof duly executed
by such Option Holder, in the manner and at the place provided in Section 3(c)
above, accompanied by payment as determined by 3(e) below, in amount obtained by
multiplying the number of Shares designated by the Option Holder in the Form of
Subscription attached hereto as Schedule 2 to the Option by the Purchase Price
per share (after giving effect to any adjustments as provided in Section 5
below).  Upon any such partial exercise, the Company at its expense will
forthwith issue and deliver to or upon the order of the Option Holder a new
Option of like tenor, in the name of the Option Holder, calling in the aggregate
for the purchase of the number of Shares equal to the number of such Shares
called for on the face of the respective Option (after giving effect to any
adjustment herein as provided in Section 5 below) minus the number of such
Shares designated by the Option Holder in the aforementioned form of
subscription.



 
(e)
Payment of Purchase Price.  The Purchase Price may be made by any of the
following or a combination thereof, at the election of the Option Holder:

 
 
(i)   In cash, by wire transfer, by certified or cashier’s check, or by money
order; or




 
 
(ii)  By delivery to the Company of an exercise notice that requests the Company
to issue to the Option Holder the full number of shares as to which the Option
is then exercisable, less the number of shares that have an aggregate Fair
Market Value, as determined by the Board in its sole discretion at the time of
exercise, equal to the aggregate purchase price of the shares to which such
exercise relates.  (This method of exercise allows the Option Holder to use a
portion of the shares issuable at the time of exercise as payment for the shares
to which the Option relates and is often referred to as a "cashless exercise."
For example, if the Option Holder elects to exercise 1,000 shares at an exercise
price of $0.25 and the current Fair Market Value of the shares on the date of
exercise is $1.00, the Option Holder can use 250 of the 1,000 shares at $1.00
per share to pay for the exercise of the entire Option (250 x $1.00 = $250.00)
and receive only the remaining 750 shares).


 
For purposes of this section, "Fair Market Value” shall be defined as the
average closing price of the Common Stock (if actual sales price information on
any trading day is not available, the closing bid price shall be used) for the
five trading days prior to the date of exercise of this Option (the “Average
Closing Bid Price”), as reported by the National Association of Securities
Dealers Automated Quotation System (“NASDAQ”), or if the Common Stock is not
traded on NASDAQ, the Average Closing Bid Price in the over-the-counter market;
provided, however, that if the Common Stock is listed on a stock exchange, the
Fair Market Value shall be the Average Closing Bid Price on such exchange; and,
provided further, that if the Common Stock is not quoted or listed by any
organization, the fair value of the Common Stock, as determined by the Board of
Directors of the Company, whose determination shall be conclusive, shall be
used).  In no event shall the Fair Market Value of any share of Common Stock be
less than its par value.
 
 

 
 
3

--------------------------------------------------------------------------------

 
 
 
4.
Delivery of Stock Certificates on Exercise.



Any exercise of the Option pursuant to Section 3 shall be deemed to have been
effected immediately prior to the close of business on the date on which the
Option together with the Form of Subscription and the payment for the aggregate
Purchase Price shall have been received by the Company.  At such time, the
person or persons in whose name or names any certificate or certificates
representing the Shares or Other Securities (as defined below) shall be issuable
upon such exercise shall be deemed to have become the holder or holders of
record of the Shares or Other Securities so purchased.  As soon as practicable
after the exercise of any Option in full or in part, and in any event within Ten
(10) Business Days thereafter, the Company at its expense (including the payment
by it of any applicable issue taxes) will cause to be issued in the name of, and
delivered to the purchasing Option Holder, a certificate or certificates
representing the number of fully paid and nonassessable shares of Common Stock
or Other Securities to which such Option Holder shall be entitled upon such
exercise, plus in lieu of any fractional share to which such Option Holder would
otherwise be entitled, cash in an amount determined pursuant to Section
6(e).  The term “Other Securities” refers to any stock (other than Common
Stock), other securities or assets (including cash) of the Company or any other
person (corporate or otherwise) which the Option Holder at any time shall be
entitled to receive, or shall have received, upon the exercise of the Option, in
lieu of or in addition to Common Stock, or which at any time shall be issuable
or shall have been issued in exchange for or in replacement of Common Stock or
Other Securities pursuant to Section 5 below or otherwise.  “Business Day” means
a day other than (i) a Saturday, (ii) a Sunday or (iii) a day on which
commercial banks in the City of Houston, Texas are authorized or required to be
closed for business.


 
5.
Adjustment of Purchase Price and Number of Shares Purchasable.



The Purchase Price and the number of Shares are subject to adjustment from time
to time as set forth in this Section 5.


 
(a)
In case the Company shall at any time after the date of this Option Agreement
(i) declare a dividend on the Common Stock in shares of its capital stock, (ii)
subdivide the outstanding Common Stock, (iii) combine the outstanding Common
Stock into a smaller number of shares of Common Stock, or (iv) issue any shares
of its capital stock by reclassification of the Common Stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), then in each case the Purchase Price,
and the number and kind of Shares receivable upon exercise, in effect at the
time of the record date for such dividend or of the effective date of such
subdivision, combination, or reclassification shall be proportionately adjusted
so that the holder of any Option exercised after such time shall be entitled to
receive the aggregate number and kind of Shares which, if such Option had been
exercised immediately prior to such record date, he would have owned upon such
exercise and been entitled to receive by virtue of such dividend, subdivision,
combination, or reclassification.  Such adjustment shall be made successively
whenever any event listed above shall occur.



 
(b)
No adjustment in the Purchase Price shall be required if such adjustment is less
than US $0.01; provided, however, that any adjustments which by reason of this
subsection (b) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment.  All calculations under this Section
5 shall be made to the nearest cent or to the nearest one-thousandth of a share,
as the case may be.



 
(c)
Upon each adjustment of the Purchase Price as a result of the calculations made
in subsection (a) of this Section 5, the Option outstanding prior to the making
of the adjustment in the Purchase Price shall thereafter evidence the right to
purchase, at the adjusted Purchase Price, that number of Shares (calculated to
the nearest thousandth) obtained by (i) multiplying the number of Shares
purchasable upon exercise of the Option immediately prior to adjustment of the
number of Shares by the Purchase Price in effect prior to adjustment of the
Purchase Price and (ii) dividing the product so obtained by the Purchase Price
in effect immediately after such adjustment of the Purchase Price.

 
 
 
4

--------------------------------------------------------------------------------

 
 

 
 
6.
Further Covenants of the Company.



 
(a)
Dilution or Impairments.  The Company will not, by amendment of its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger or dissolution, avoid or seek to avoid the observance or
performance of any of the terms of the Option or of this Option Agreement, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Option Holder against dilution or other
impairment.  Without limiting the generality of the foregoing, the Company:



 
(i)
shall at all times reserve and keep available, solely for issuance and delivery
upon the exercise of the Option, all shares of Common Stock (or Other
Securities) from time to time issuable upon the exercise of the Option and shall
take all necessary actions to ensure that the par value per share, if any, of
the Common Stock (or Other Securities) is at all times equal to or less than the
then effective Purchase Price per share; and



 
(ii)
will take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable shares of
Common Stock or Other Securities upon the exercise of the Option from time to
time outstanding.



 
(b)
Title to Stock.  All Shares delivered upon the exercise of the Option shall be
validly issued, fully paid and nonassessable; each Option Holder shall, upon
such delivery, receive good and marketable title to the Shares, free and clear
of all voting and other trust arrangements, liens, encumbrances, equities and
claims whatsoever; and the Company shall have paid all taxes, if any, in respect
of the issuance thereof.



 
(c)
Replacement of Option.  Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of any Option and, in the
case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory in form and amount to the Company or, in the
case of any such mutilation, upon surrender and cancellation of such Option, the
Company, at the expense of the Option Holder, will execute and deliver, in lieu
thereof, a new Option of like tenor.



 
(d)
Fractional Shares.  No fractional Shares are to be issued upon the exercise of
any Option, but the Company shall round any fraction of a share to the nearest
whole Share.



 
7.
Holders of Shares.



 
(a)
The Option is issued upon the following terms, to all of which each Option
Holder by the taking thereof consents and agrees: any person who shall become a
holder or owner of Shares shall take such shares subject to the provisions of
Section 2(b) hereof; each prior taker or owner waives and renounces all of his
equities or rights in such Option in favor of each such permitted bona fide
purchaser, and each such permitted bona fide purchaser shall acquire absolute
title thereto and to all rights presented thereby.

 
 
 
(b)
The Option Holder shall notify the Company if such Option Holder sells or
otherwise transfers any shares of Common Stock of the Company acquired upon
exercise of the Option within two (2) years of the Grant Date of such Option or
within one (1) year of the date such shares were acquired upon exercise of this
Option.



 
8.
Miscellaneous.



All notices, certificates and other communications from or at the request of the
Company to any Option Holder shall be mailed by first class, registered or
certified mail, postage prepaid, to such address as may have been furnished to
the Company in writing by such Option Holder, or, until an address is so
furnished, to the address of the last holder of such Option who has so furnished
an address to the Company, except as otherwise provided herein.  This Option
Agreement and any of the terms hereof may be changed, waived, discharged or
terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.  This
Option Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Texas.  The headings in this Option Agreement are
for purposes of reference only and shall not limit or otherwise affect any of
the terms hereof.  This Option Agreement, together with the forms of instruments
annexed hereto as schedules, constitutes the full and complete agreement of the
parties hereto with respect to the subject matter hereof.  For purposes of this
Option Agreement, a faxed signature shall constitute an original signature.  A
photocopy or faxed copy of this Agreement shall be effective as an original for
all purposes.




 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this Option Agreement to be executed
on this _____th day of ___________, to be effective as of _____________, the
Grant Date, by its proper corporate officers, thereunto duly authorized.
 
 

   
VERTEX ENERGY, INC.




By________________________________________
    Benjamin P. Cowart, Chief Executive Officer
               

 
 
 






HOLDER:___________________




____________________________
____________________________              
 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
SCHEDULE 1a


 OPTION


THIS OPTION AND THE SECURITIES TO BE ISSUED UPON ITS EXERCISE HAVE NOT BEEN
REGISTERED UNDER: (A) THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), IN
RELIANCE UPON THE EXEMPTIONS FROM REGISTRATION PROVIDED IN SECTIONS 3 AND 4 OF
SUCH ACT AND REGULATION S PROMULGATED THEREUNDER; OR (B) ANY STATE SECURITIES
LAWS IN RELIANCE UPON APPLICABLE EXEMPTIONS THEREUNDER.  THIS OPTION MAY NOT BE
EXERCISED BY OR ON BEHALF OF ANY U.S. PERSON UNLESS REGISTERED UNDER THE ACT OR
AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.  THIS OPTION MUST BE ACQUIRED
FOR INVESTMENT ONLY FOR THE ACCOUNT OF THE INVESTOR, AND NEITHER THE OPTION NOR
THE UNDERLYING STOCK MAY BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE PROVISIONS
OF REGULATION S AND OTHER LAWS OR PURSUANT TO REGISTRATION UNDER THE ACT OR AN
AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING TRANSACTIONS INVOLVING THIS
OPTION OR THE SECURITIES TO BE ISSUED UPON ITS EXERCISE MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE ACT.


 
 
To Purchase ______  Shares
of Common Stock
VERTEX ENERGY, INC.




This certifies that, for value received, the hereafter named registered owner is
entitled, subject to the terms and conditions of this Option, until the
expiration date, to purchase the number of shares (the “Shares”) set forth above
of the common stock (“Common Stock”), of VERTEX ENERGY, INC. (the “Company”)
from the Company at the purchase price per share hereafter set forth below, on
delivery of this Option to the Company with the exercise form duly executed and
payment of the purchase price (in cash, via certified or bank cashier’s check
payable to the order of the Company, or in shares of the Company’s common stock
in the event of a cashless exercise) for each Share purchased.  This Option is
subject to the terms of the Option Agreement between the parties thereto dated
as of _______________, the terms of which are hereby incorporated herein.
Reference is hereby made to such Option Agreement for a further statement of the
rights of the holder of this Option.


Registered Owner: _____________
Effective Date: _______________



Purchase Price
  Per Share:     US $______


Vesting Date: Subject to Section 3(a) of the Option Agreement, ____________,
5:00 p.m. Central Standard Time


Expiration Date:
Subject to Section 3(b) of the Option Agreement, 5:00 p.m. Central Standard
Time.



WITNESS the signature of the Company’s authorized officer:
 
 

   
VERTEX ENERGY, INC.




By________________________________________
    Benjamin P. Cowart, Chief Executive Officer
               

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1b


OPTION


THIS OPTION AND THE SECURITIES TO BE ISSUED UPON ITS EXERCISE HAVE NOT BEEN
REGISTERED UNDER: (A) THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), IN
RELIANCE UPON THE EXEMPTIONS FROM REGISTRATION PROVIDED IN SECTIONS 3 AND 4 OF
SUCH ACT AND REGULATION S PROMULGATED THEREUNDER; OR (B) ANY STATE SECURITIES
LAWS IN RELIANCE UPON APPLICABLE EXEMPTIONS THEREUNDER.  THIS OPTION MAY NOT BE
EXERCISED BY OR ON BEHALF OF ANY U.S. PERSON UNLESS REGISTERED UNDER THE ACT OR
AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.  THIS OPTION MUST BE ACQUIRED
FOR INVESTMENT ONLY FOR THE ACCOUNT OF THE INVESTOR, AND NEITHER THE OPTION NOR
THE UNDERLYING STOCK MAY BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE PROVISIONS
OF REGULATION S AND OTHER LAWS OR PURSUANT TO REGISTRATION UNDER THE ACT OR AN
AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING TRANSACTIONS INVOLVING THIS
OPTION OR THE SECURITIES TO BE ISSUED UPON ITS EXERCISE MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE ACT.


 
 
To Purchase ______  Shares
of Common Stock
VERTEX ENERGY, INC.




This certifies that, for value received, the hereafter named registered owner is
entitled, subject to the terms and conditions of this Option, until the
expiration date, to purchase the number of shares (the “Shares”) set forth above
of the common stock (“Common Stock”), of VERTEX ENERGY, INC. (the “Company”)
from the Company at the purchase price per share hereafter set forth below, on
delivery of this Option to the Company with the exercise form duly executed and
payment of the purchase price (in cash, via certified or bank cashier’s check
payable to the order of the Company, or in shares of the Company’s common stock
in the event of a cashless exercise) for each Share purchased.  This Option is
subject to the terms of the Option Agreement between the parties thereto dated
as of ______________, the terms of which are hereby incorporated herein.
Reference is hereby made to such Option Agreement for a further statement of the
rights of the holder of this Option.


Registered Owner: _____________
Effective Date: ________________



Purchase Price
  Per Share:    US $______


Vesting Date: Subject to Section 3(a) of the Option Agreement, ______________,
5:00 p.m. Central Standard Time


Expiration Date:
Subject to Section 3(b) of the Option Agreement, 5:00 p.m. Central Standard
Time.



WITNESS the signature of the Company’s authorized officer:


 

   
VERTEX ENERGY, INC.




By________________________________________
    Benjamin P. Cowart, Chief Executive Officer
               

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1c


OPTION


THIS OPTION AND THE SECURITIES TO BE ISSUED UPON ITS EXERCISE HAVE NOT BEEN
REGISTERED UNDER: (A) THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), IN
RELIANCE UPON THE EXEMPTIONS FROM REGISTRATION PROVIDED IN SECTIONS 3 AND 4 OF
SUCH ACT AND REGULATION S PROMULGATED THEREUNDER; OR (B) ANY STATE SECURITIES
LAWS IN RELIANCE UPON APPLICABLE EXEMPTIONS THEREUNDER.  THIS OPTION MAY NOT BE
EXERCISED BY OR ON BEHALF OF ANY U.S. PERSON UNLESS REGISTERED UNDER THE ACT OR
AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.  THIS OPTION MUST BE ACQUIRED
FOR INVESTMENT ONLY FOR THE ACCOUNT OF THE INVESTOR, AND NEITHER THE OPTION NOR
THE UNDERLYING STOCK MAY BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE PROVISIONS
OF REGULATION S AND OTHER LAWS OR PURSUANT TO REGISTRATION UNDER THE ACT OR AN
AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING TRANSACTIONS INVOLVING THIS
OPTION OR THE SECURITIES TO BE ISSUED UPON ITS EXERCISE MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE ACT.


 
 
To Purchase ______  Shares
of Common Stock
VERTEX ENERGY, INC.




This certifies that, for value received, the hereafter named registered owner is
entitled, subject to the terms and conditions of this Option, until the
expiration date, to purchase the number of shares (the “Shares”) set forth above
of the common stock (“Common Stock”), of VERTEX ENERGY, INC. (the “Company”)
from the Company at the purchase price per share hereafter set forth below, on
delivery of this Option to the Company with the exercise form duly executed and
payment of the purchase price (in cash, via certified or bank cashier’s check
payable to the order of the Company, or in shares of the Company’s common stock
in the event of a cashless exercise) for each Share purchased.  This Option is
subject to the terms of the Option Agreement between the parties thereto dated
as of ____________________, the terms of which are hereby incorporated herein.
Reference is hereby made to such Option Agreement for a further statement of the
rights of the holder of this Option.


Registered Owner: _____________
Effective Date: _________________



Purchase Price
  Per Share: US $______


Vesting Date: Subject to Section 3(a) of the Option Agreement, _____________,
5:00 p.m. Central Standard Time


Expiration Date:
Subject to Section 3(b) of the Option Agreement, 5:00 p.m. Central Standard
Time.



WITNESS the signature of the Company’s authorized officer:
 

   
VERTEX ENERGY, INC.




By________________________________________
    Benjamin P. Cowart, Chief Executive Officer
               

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1d


OPTION


THIS OPTION AND THE SECURITIES TO BE ISSUED UPON ITS EXERCISE HAVE NOT BEEN
REGISTERED UNDER: (A) THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), IN
RELIANCE UPON THE EXEMPTIONS FROM REGISTRATION PROVIDED IN SECTIONS 3 AND 4 OF
SUCH ACT AND REGULATION S PROMULGATED THEREUNDER; OR (B) ANY STATE SECURITIES
LAWS IN RELIANCE UPON APPLICABLE EXEMPTIONS THEREUNDER.  THIS OPTION MAY NOT BE
EXERCISED BY OR ON BEHALF OF ANY U.S. PERSON UNLESS REGISTERED UNDER THE ACT OR
AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.  THIS OPTION MUST BE ACQUIRED
FOR INVESTMENT ONLY FOR THE ACCOUNT OF THE INVESTOR, AND NEITHER THE OPTION NOR
THE UNDERLYING STOCK MAY BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE PROVISIONS
OF REGULATION S AND OTHER LAWS OR PURSUANT TO REGISTRATION UNDER THE ACT OR AN
AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING TRANSACTIONS INVOLVING THIS
OPTION OR THE SECURITIES TO BE ISSUED UPON ITS EXERCISE MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE ACT.


 
 
To Purchase ______  Shares
of Common Stock
VERTEX ENERGY, INC.




This certifies that, for value received, the hereafter named registered owner is
entitled, subject to the terms and conditions of this Option, until the
expiration date, to purchase the number of shares (the “Shares”) set forth above
of the common stock (“Common Stock”), of VERTEX ENERGY, INC. (the “Company”)
from the Company at the purchase price per share hereafter set forth below, on
delivery of this Option to the Company with the exercise form duly executed and
payment of the purchase price (in cash, via certified or bank cashier’s check
payable to the order of the Company, or in shares of the Company’s common stock
in the event of a cashless exercise)for each Share purchased.  This Option is
subject to the terms of the Option Agreement between the parties thereto dated
as of _______________, the terms of which are hereby incorporated herein.
Reference is hereby made to such Option Agreement for a further statement of the
rights of the holder of this Option.


Registered Owner: _____________
Effective Date: _______________

 
Purchase Price
  Per Share:  US $______


Vesting Date: Subject to Section 3(a) of the Option Agreement, _______________,
5:00 p.m. Central Standard Time


Expiration Date:
Subject to Section 3(b) of the Option Agreement, 5:00 p.m. Central Standard
Time.



WITNESS the signature of the Company’s authorized officer:
 

   
VERTEX ENERGY, INC.




By________________________________________
    Benjamin P. Cowart, Chief Executive Officer
               

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 






 
 SCHEDULE 2

 
FORM OF SUBSCRIPTION
(To be signed only upon exercise of Option)


To VERTEX ENERGY, INC.:


The undersigned, the holder of the enclosed Option, hereby irrevocably elects to
exercise the purchase right represented by such Option for, and to purchase
thereunder,_______* shares of Common Stock of VERTEX ENERGY, INC. and herewith
makes payment of US $_______________(or elects to pay for the exercise in shares
of common stock pursuant to Section 3(e)(ii) of the Stock Option Agreement as
evidenced by the calculation below by checking this box o), and requests that
the certificate or certificates for such shares be issued in the name of and
delivered to the undersigned.


Dated:______________
____________________________________________
(Signature must conform in all respects to name of holder
 as specified on the face of  the enclosed Option)


____________________________________________
(Printed Name)


____________________________________________
(Address)


(*)           Insert here the number of shares called for on the face of the
Option or, in the case of a partial exercise, the portion thereof as to which
the Option is being exercised, in either case without making any adjustment for
additional Common Stock or any other stock or other securities or property
which, pursuant to the adjustment provisions of the Option Agreement pursuant to
which the Option was granted, may be delivered upon exercise.
 
 

--------------------------------------------------------------------------------



[calc.jpg]

Calculation pursuant to Section 3(e)(ii) of the Stock Option Agreement
________________ = Total Shares Exercised
________________ = Purchase Price (as defined and adjusted in the Stock Option
Agreement)
 
 
________________ =   Fair Market Value - the average closing price of the Common
Stock (if actual sales price information on any trading day is not available,
the closing bid price shall be used) for the five trading days prior to the date
of exercise of this Warrant (the “Average Closing Bid Price”), as reported by
the National Association of Securities Dealers Automated Quotation System
(“NASDAQ”), or if the Common Stock is not traded on NASDAQ, the Average Closing
Bid Price in the over-the-counter market; provided, however, that if the Common
Stock is listed on a stock exchange, the Fair Market Value shall be the Average
Closing Bid Price on such exchange; and, provided further, that if the Common
Stock is not quoted or listed by any organization, the fair value of the Common
Stock, as determined by the Board of Directors of the Company, whose
determination shall be conclusive, shall be used).  In no event shall the Fair
Market Value of any share of Common Stock be less than its par value.

                                                                        Total
Shares Exercised x Purchase Price
_____________ =   Shares to be Issued   =     Total Shares
Exercised            --------------------------------------------------
           Fair Market Value


 
 

--------------------------------------------------------------------------------

 